Babees, J.
I dissent. I hold: (1) That the order setting aside the first verdict and granting a new trial was reviewable on an appeal from the judgment rendered on the second verdict under the decisions of this court in Keller v. Gilman, 96 Wis. 445, 71 N. W. 809; Donkle v. Milem, 88 Wis. 33, 59 N. W. 586; and Becker v. Holm, 100 Wis. 281, 75 N. W. 999. The policy of the law is to discourage numerous appeals, and I see no good reason for discarding the construction placed on sec. 3070, Stats., in the cases cited.
(2) The instructions given on the burden of proof on the first-trial werq correct. It was not the-intention of the court at any time heretofore to hold that the burden of proof is on *162the defendant to show affirmatively that it was not negligent. What the court did intend to hold was that when certain facts were shown they raised a presumption of negligence and made a prima facie case for the plaintiff. Atkinson v. Goodrich T. Co. 69 Wis. 5, 31 N. W. 164. Besides, the plaintiff assumed the burden of proof on this question by offering all available evidence which he had to show negligence on the part of the defendant. Spaulding v. C. & N. W. R. Co. 30 Wis. 110, 122; Goff v. Stoughton State Bank, 78 Wis. 106, 112, 47 N. W. 190. True, ch. 264, Laws of 1906, imposed on railroads the duty of providing spark arresters that would give the most practicable protection against fires. The imposition of this duty does not shift the burden of proof. If it does, then the burden is cast upon the employer by sec. 2394 — 48 to show that he has furnished the employee a safe place in which to' work, because the duty to do so is plainly imposed by statute.
(3) The order setting aside the first verdict was correct, because the jury was instructed in substance that it was incumbent on the defendant to exercise ordinary care only in the selection of a spark arrester. Under the later decisions of this court overruling in effect but not in terms West v. Bayfield M. Co. 144 Wis. 106, 128 N. W. 992, the duty of the defendant to obey the statute was absolute. Koepp v. Nat. E. & S. Co. 151 Wis. 302, 139 N. W. 179. I did not agree with the decision in the Koepp Case, but deemed it my duty to follow it after it had been decided, and it was followed in Rosholt v. Worden-Allen Co. 155 Wis. 168, 144 N. W. 650, and in Langos v. Menasha P. Co. 156 Wis. 418, 145 N. W. 1081, and substantially in Sparrow v. Menasha P. Co. 154 Wis. 459, 143 N. W. 317.
(4) The instructions given on the burden of proof on the second trial were erroneous and prejudicial and a new trial should be ordered because of them.
(5) Sec. 18 of ch. 264, Laws of 1905, provides that the *163plaintiff in such a case as the one before us may recover “double the amount of damages suffered, if tbe fires occurred through wilfulness, malice or negligence.” Plaintiff moved for judgment for double the amount of damages found by the jury and appeals from the judgment because the court refused to grant his motion. The jury does not find expressly on the question of defendant’s negligence. It does find that defendant violated a statutory duty. This was negligence per se. Klatt v. N. C. Foster L. Co. 97 Wis. 641, 73 N. W. 563; Martin v. W. U. R. Co. 23 Wis. 437, 440; Leora v. M., St. P. & S. S. M. R. Co. 156 Wis. 386, 146 N. W. 520, 523; Pizzo v. Wiemann, 149 Wis. 235, 237, 134 N. W. 899; Pinoza v. Northern C. Co. 152 Wis. 473, 140 N. W. 84. The verdict necessarily finds negligence on the part of the defendant. The word “negligence” as used in this statute does not mean “gross” negligence. The terms “gross” and “ordinary” negligence have been carefully defined and long used in our decisions, and presumably are well known to at least such members of the legislature as have had a legal training. If the legislature meant gross negligence it would have said so. The plaintiff’s motion, however, was properly refused. The jury should have been permitted to assess the double damages if they were claimed. The statute is a very harsh one. It does not prescribe any standard by which railroads can know whether they have complied with the law or not. The utmost care may be used, but so long as experts can be found who will swear that some better device might have been used a jury question is presented, and the plaintiff receives not the actual amount of his damages but twice the amount of the loss which he sustained. When it is considered that fire losses may run into the hundreds of thousands of dollars and that the public and not the railroads must ultimately pay the twofold compensation, the wisdom of the penalty may well be doubted. The jury here assessed the plaintiff’s damages at $6,000. It does not follow that if it had been called upon *164to assess double damages it would bave awarded twice that sum. It does not even follow that it would have awarded the plaintiff a cent more than it did. A verdict for $6,000 for double damages would be well within the evidence in the case. Where a party is seeking to recover twice what he lost it is reasonable enough at least to give the jury a chance to say that he must establish the amount of his loss pretty clearly. It is by no means certain that the jury would have returned a verdict for the plaintiff at all if it had been instructed that it must award double damages.